Case 2:18-cv-00304-RFB-BNW Document 247-2 Filed 09/15/21 Page 1 of 2




                     Exhibit 2
Gmail - Javier Cabrera, et al. v. SEIU, et al.; USDC Case No. 2:18-cv-0...         https://mail.google.com/mail/u/0?ik=01dc088ed4&view=pt&search=all...
                           Case 2:18-cv-00304-RFB-BNW Document 247-2 Filed 09/15/21 Page 2 of 2


                                                                                       Michael Mcavoyamaya <mmcavoyamayalaw@gmail.com>



          Javier Cabrera, et al. v. SEIU, et al.; USDC Case No. 2:18-cv-00304-RFB-DJA
          2 messages

          Rosa Rozman <rrozman@rsglabor.com>                                                            Mon, Aug 12, 2019 at 3:57 PM
          To: "mmcavoyamayalaw@gmail.com" <mmcavoyamayalaw@gmail.com>
          Cc: Eli Naduris-Weissman <enaduris-weissman@rsglabor.com>, Jonathan Cohen <jcohen@rsglabor.com>, Carlos Coye
          <ccoye@rsglabor.com>, "elj@cjmlv.com" <elj@cjmlv.com>


            Dear Mr. McAvoyamaya:



            Attached please find DEFENDANTS SERVICE EMPLOYEES INTERNATIONAL UNION’S AND MARY KAY HENRY’S EXPERT
            WITNESS DISCLOSURE. Copy to follow via U.S. Mail.



            Rosa Rozman

            Legal Secretary

            Rothner, Segall & Greenstone

            510 South Marengo Avenue

            Pasadena, CA 91101-3115

            Tel: (626) 796-7555, ext. 117

            Fax: (626) 577-0124



            This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
            distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive for the
            recipient), please contact the sender by reply email and delete all copies of this message.




                  2019.08.12.Defendants' Expert Witness Disclosure.pdf
                  866K


          MIchael Mcavoyamaya <mmcavoyamayalaw@gmail.com>                                               Mon, Aug 12, 2019 at 4:06 PM
          To: Rosa Rozman <rrozman@rsglabor.com>
          Cc: Eli Naduris-Weissman <enaduris-weissman@rsglabor.com>, Jonathan Cohen <jcohen@rsglabor.com>, Carlos Coye
          <ccoye@rsglabor.com>, elj@cjmlv.com


            This is not an expert witness disclosure. I am confused, are you requesting that I stipulate to extending the expert witness deadline?

            [Quoted text hidden]




1 of 1                                                                                                                                       9/1/2021, 12:52 PM
